PER CURIAM.
The State properly concedes that the record does not conclusively refute the first two claims of Johnson’s motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. On remand, the trial court shall either attach portions of the record that conclusively refute these claims or grant an evidentiary hearing. We affirm the trial court’s summary denial of Johnson’s remaining claims.
AFFIRMED, in part; REVERSED, in part; REMANDED.
PALMER, EVANDER and WALLIS, JJ., concur.